AxlsTxN 11. TEXAS            Overruled by M-758
                                                     Where Conflicts

                            March 29, 1951

Eolx. M* c. Iedbstter                 Opinlan Ro. V-1162
County Attoruey
CochPan county                        Re¶ Authority of the cm-
Morton, Texas                             miasitmera'  COuPt to
                                          lease a portion of the
                                          land comprising cochrau
                                          county Airport to a
                                          local roping aud polo
Dear Sire                                 association.

             Your request    for   an opinion   reads In part as
follolis:
           'The Commtssioners" Court of Cochmm
       County, under the provisions   of Article
       1269h of the Revised Civil Statutes,     Acts
       1941, purchased the followlug   described
       laud for the establishment,   maintehance,
       and operation of a County Air Port:
             "All of Labor Rumber 23, Lsague Rum-
        lmr 103, Jeff Davis County School Lands,
        h Cochran Couutg, Texas.
               "The air port was constructed    and
        singe such time has been in operation and
        use'bs a public air port, maintained by.
        cocm       county a As In most cases of pub-
        lic air ports the entire labor of land
        purchased for this purpose Is not neces-
        aary for tins operation of the same. This
        being ths case, ths Cchmlsslonerse Court de-
        aires to lease or permit the use of a por-
        tion of said land, being appmxfmatelg       360
        feet by 150 feet, riear a corner of said
        $F;t    to a local roping and polo asaooia-
                  The Associatlou   proposes to We
        this'plot     of land for the purpose of erect-
        ing pens, an arena, au& light poles, and
        equipping the same far rodeo purposes.       The
        Association     will finance the cost of cou-
        structiou     of this rodeo areha ahd other
        necessary imps-ovements in question thsPe=
        with, and said improvements will mpernein
Ron. Ma Co Ledbetter,    page 2    (V-1.162)


     the property of the Association.       It is
     anticipated  that admissicn   charges   will
     be collected  by the Association     to defray
     the expenses of the rodeos and other en-
     tertainments  conducted by it o
            “The question submitted~ involves the
     authority    of the Commissionerse Court un-
     der Article    1269h - D & E as amended by
     the Fiftieth    Legislature of 1947 to permit
     the use of this land acquired for air port
     purposes, and now being ured as such, for
     the purposes of staging rodeos by an Asso-
     ciation and admission fees to be charged
     by said Associat.ion,”
             The decisions    of the Texas courts have repeat-
edly held that the commissioners” court is a court of
limited jurisdiction      and has only such powers as are con-
ferred upon it, either by express terms or by necessary
implication,    by the statutes and Constitution        of this
State.    Childress Count v, St&,          127 Tex, 343, 92 S,W.
2d 1011 1935       V     Rose*Fy;Hb’;;;t;t       ;~;IS.;805;8W,
(Tex.Civ!App.)iglE       errcr rLL’&
289 (Tex,Civ.App.     1925) ; $.rt v 2351, V,C.S.;   Ii. Tex. ;I&.
632, Counties, Set, 95.
           The only authority  for the commissicnersR
court of a county of this State to lease or sel.1 land
acquired by the county for the purpose of maintaining
and operating an airpcrt   is contained in subdivisions  D
and E of Section 1, P.rticIe 1259h, V,C.S.,  as amended by
House Bill 688, Acts 50th Le,ri,, 1947, ch. 273, pa 473,
which provide%
           “D. In addition to the power herein
     granted the Ccmmissioners Courts of the
     several counties of this State are hereby
     authorized  to lease an:: airport.~ that has
     been or may be acquired by t,he county, as
     herein provided,    to any incorporated   city
     or municipality    within such county, or to
     the Federal Government, or to any other
     person, firm or corporation     for the purpose
     of maintaining and operat,ing an airport;
     and providing further that any incorporated
     city having acquired lrn4 for an airport,
     or an airport,    under tbc authority   of this
     Act shall hove the ri,?hL, to l~ease said land
     or airport   :;G the cccnty in which such in-
     corporated   city ia locztcd,.,
      Hon. M. C. Ledbetter,       page 3     (v-1152)


            “E. In addition to the power which
      It m3y now have, the Commissioners Court
      of any county or the governing body of any
      incorporated    city in this State, shall have
      the power to sell., convey or lease all or
      part of any airport      or property connected
      therewith,    heretofore   established    or that
      may be hereafter     established:    also any land
      which has been or may be acquired under the
      provisions    of this Act, to the United States
      of America for any purpose necessary for
      National Defense, or for air mall purposes
      or any other public purpose; or to the State
      of Texas or any branch of the State Govern-
      ment which may be authorized to own or oper-
      ate airports,    and to any person, firm or
      corporation.     The Commissioners Court and
      governing body of any Incorporated         ci%y
      shall promulgate rul.es and regulations         for
      the use of any such airports.
              A,lthough subdivision     E does not expres.sly state
 that a sale or leaze of a portion of airport property to
 a person, firm, or corpnration         must be for some purpose
 connected with the maintenance and operation of an air-
 port, we think th1.s restriction        Is necescarily    implied.
 The last sentonco ot’ this subdivisin,           which states that
  “the Commissioners Court and governing body of any in-
 corporated city shall promulgate rules and regulations
 for the use of any such airports,”          shcws that the proper-
 ty is still     to be used as an airport after its sa1.e or
 lease.    Sales or lcaeee to the United States are restrlct-
 ed to “any purpose neccnsary for National Defel;fse, or for
 air mail purposes cr any other public purpose0              We think
 this language contemplates uses by the Federal Government
 which are connnected with the maintenance of airport              fa-
‘cilities.      Likewise,   the provision    for sale or lease to
 the State of Texas or any branch of the State Government
  “which may be authorized. to own or operate airports“            in-
 dicates that the property shall continue to be used for
 airport   purposes.      It might be contended that the omis-
 sion of. words of restriction       in regard to a sale or lease
  to a psrson, firm, or corporation         negates an intention       on
  the part of the Legislature       to Impose any limitation       on
  the uses to which the property was to be put.            However,
  In the light of its other provisions          and the legislative
 history of this statute,       we think It is more reasonable
  to conclude that the Legislature         Intended to impose simi-
  lar restrictions     on the uses to be made of the property
  by Individuals,    firms , and corljorations e
Hon. I& C. Ledbetter,   page 4   (V-1162)


             Prior to 1947, this statute authorlzed cities,
but not counties,     to sell or lease all or any portion of
their airports    to the Federal Government, to the State
Government, or to a person, firm, or corporation        for cer-
tain purposes which, we think, were clearly ix&tended to
relate to the maintenance and operation of an airport.
Thr, purpose of the 194: amendment, as stated In the cap-
tion and as borne out by the emergency clause, was to
authorize    commlss,ioners~ courts to lease or sell alr-
ports to any persN, f"Mzi, or corporation.       There was
30 intention    to change the provIsiona   of the existing
law with respect to the power of cities      to sell or lease
to-individuals,    firms, or corporations,   so as to remove
the restriction    that the property continue to be de-
voted to some use connected with the operation of an
airport.     The purpose of the amendment was merely to
place cou&ties in the same status as cities      in regard
to their pcwer to sell or lease airport property.
            It Is our ccncl~usion that the commissioners'
court Is ai:!tho?fzed ~to Ieti,se land acquired for airport
purposes on3y for 8oine use which is connected with the
maintenance anti nper;l tl on ,of 3'n airport jl Therefore, we
are of the opinion ihb.T the Cormnissioners~ Court of
Co&ran County ctini~irr.i.ea,se a~ portion of the Land com-
prising the Cochlrsn County Ailzport to a roping and polo
association   f oI* i*cdao purposes a


            The eomnlssSoneiPsi court cannot lease
     a po&.fon oft land comprLsing the county air-
     port to a roping and polo association     for
     rode0 purposes o Art,. .t269h, Sub&. D and E,
     yis.,;    ~;l~oug$y&            Stated 127 Tex.

APPROVED%                              Yours very truly,
J. C. Davis, Jr*                            PRIC'EDANIEL
CoLlntg Affairs Dkvision               Attorney    General
Jesse Pa Luiuton, Jr,
Revlewlng AEisista~t                       ?,,.J  & -:,
                                       By ;:a
                                            ,~-'zl':
Charles D, Mathews                      ,::"   John Reeves
First Assistant                                  Assistant

JRSmw